Citation Nr: 0032624	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-03 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chemical imbalance.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The appellant served in a reserve component, which service 
included a period of active duty for training from 
August 1981 to February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
RO that denied a claim of entitlement to service connection 
for a disability manifested by chemical imbalance.  A 
supplemental statement of the case (SSOC) was issued in 
September 1999 which, in part, addressed the issue of service 
connection for a psychiatric disability.  Because the 
September 1999 SSOC contained an issue that was not included 
in an earlier statement of the case (SOC), the RO 
specifically informed the appellant that she had to respond 
within 60 days to perfect her appeal of the new issue.  The 
appellant submitted a written statement within 60 days, in 
September 1999, which the Board construes as a substantive 
appeal.  

The Board notes that service connection for a psychosis was 
previously denied by rating action of May 1987.  No appeal of 
this denial was initiated.  Consequently, the May 1987 denial 
became final, see 38 C.F.R. §§ 19.129, 19.192 (1986), which 
means that the claim may now be reopened only on the 
presentation of new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991).  The question of whether the claim should 
be reopened is one that must be considered by the Board.  
This is so because it is a question of jurisdiction for the 
Board.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995); Butler v. Brown, 9 Vet. 
App. 167 (1996).  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

With respect to the claim to reopen, the Board must initially 
address the question of whether new and material evidence has 
been presented since the prior final denial of service 
connection for a psychosis.  Barnett, supra.  In this regard, 
the Board 

notes that, in its adjudication of the appellant's current 
claim, the RO did not provide the appellant with laws and 
regulations pertaining to claims to reopen.  In other words, 
the appellant has not been made aware of the standard for 
reopening a previously denied claim.  The Court has held 
that, when the Board proposes to address in its decision a 
question that has not yet been addressed by the RO, the Board 
must consider whether the appellant has been given adequate 
notice of the need to submit evidence or argument on the 
question, whether she has been given an adequate opportunity 
to actually submit such evidence and argument, and whether 
the SOC and/or SSOC fulfills the regulatory requirements.  
See 38 C.F.R. § 19.29 (2000).  If not, the matter must be 
remanded in order to avoid prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Since the appellant has not been afforded an opportunity to 
present argument and/or evidence to the RO on the matter of 
why her claim should be reopened in accordance with 38 C.F.R. 
§ 3.156(a), the Board will remand the matter to the RO.  
38 C.F.R. § 19.9 (2000); Bernard, supra.  

Turning to the issue of entitlement to service connection for 
a disability manifested by chemical imbalance, the Board 
notes that, at January 1999 and August 2000 hearings, and in 
several written statements, the appellant claimed that a 
disability manifested by chemical imbalance had its onset 
during service.  Moreover, when the appellant testified in 
August 2000, she indicated that, since 1987, she has been 
receiving treatment from a psychiatrist, and had received 
treatment at the Doylestown Hospital in July 1982.  These 
records have neither been requested nor associated with the 
claims file; yet, such records may be pertinent to the 
appellant's claim.  

While the record contains the appellant's service medical 
records, private and VA treatment reports, and written 
statements from the appellant wherein she alleges that she 
suffers from a disability manifested by chemical imbalance, 
it is unclear whether any examiner has specifically 
determined whether such disability, if extant, is due to 
service.  Based on a review of the evidence of record, the 
Board finds that 

further evidentiary development is necessary to obtain more 
definitive evidence on this point.  Therefore, to satisfy 
VA's duty to assist the appellant in obtaining evidence 
necessary to substantiate her claim, a new examination is 
necessary.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Specifically, the Board 
finds that a medical diagnosis and nexus opinion is required 
from an expert who has reviewed the entire claims file, 
including all of the appellant's service medical records, 
something that has not yet been done.  38 C.F.R. § 19.9 
(2000).

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully satisfied.  

2.  The RO should also ask the appellant 
to provide information regarding any 
evidence of past or current treatment for 
disability manifested by chemical 
imbalance that has not already been made 
a part of the record.  The RO should also 
obtain treatment records from the 
psychiatrist since 1987 (see August 2000 
videoconference hearing), and Doylestown 
Hospital in 1982 (see August 2000 
videoconference hearing), and ensure that 
all pertinent records of private 
treatment have been procured for review.  
The RO should assist the appellant in 
obtaining such evidence following the 

procedures set forth in 38 C.F.R. § 3.159 
(2000).  If records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the above-requested development 
has been completed, the RO should 
schedule the appellant for a VA 
examination to determine whether she 
suffers from a disability manifested by 
chemical imbalance that is attributable 
to service.  The claims folder, with any 
evidence obtained pursuant to the 
requests above, must be reviewed by the 
examiner in conjunction with the 
examination.  The appellant's history, 
current complaints, medical records 
(including service medical records) and 
examination findings must be considered 
by the examiner.  The examiner should 
determine the correct diagnosis(es) and 
provide an opinion as to the medical 
probabilities that any currently 
diagnosed disability manifested by 
chemical imbalance originated in, or is 
otherwise traceable to, military service.  
The rationale for the examiner's opinions 
should be set forth in detail.  If the 
examiner provides an opinion that is 
contrary to one already of record, the 
examiner should point to specific 
findings and medical authority to explain 
why his or her opinion differs from the 
opinion(s) already of record.

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.


5.  After the development requested above 
has been completed, the RO should 
re-adjudicate the claims.  If any benefit 
sought is denied, a SSOC should be 
issued.  If the appellant does not appear 
for a scheduled examination, the SSOC 
should refer to the provisions of 
38 C.F.R. § 3.655 (2000) and explain the 
effect of this regulation on the 
appellant's claim.

With respect to the issue of whether new 
and material evidence has been submitted 
to reopen a previously denied claim of 
service connection for a psychosis, the 
RO should consider and apply the 
provisions of 38 C.F.R. § 3.156(a) as the 
sole definition of new and material 
evidence.  If this benefit is denied, the 
SSOC should contain, in particular, a 
summary of 38 C.F.R. § 3.156(a) and a 
discussion of how it affects the RO's 
determination.  38 C.F.R. §§ 19.29, 19.31 
(2000).

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until she receives 
further notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


